This is a bill in equity brought in the Superior Court whereby the special administrator of the estate of Nellie J. Taylor seeks to establish that a deposit in the defendant savings bank in a joint account in the names of “Nellie J. Taylor and Elva M. Dobbins payable to either or the survivor” was the sole property of his intestate. Elva M. Dobbins is a defendant. The trial judge made detailed subsidiary findings of fact, and found that when this intestate started the joint account “she made a present and complete gift in the joint ownership” to said Elva M. Dobbins. A decree was entered dismissing the bill and the plaintiff appealed. On the facts found, both subsidiary and ultimate, such a gift was made and ripened into full ownership in the defendant Dobbins at the death of the plaintiff’s intestate. The bill was dismissed rightly. The governing principles have been stated recently in Goldston v. Randolph, 293 Mass. 253, *824Castle v. Wightman, 303 Mass. 74, and Sullivan v. Hudgins, 303 Mass. 442, and these and other eases therein cited support this conclusion. The application of the principles to the facts of the present case is too clear to require detailed discussion. Ecklund v. Ecklund, 288 Mass. 517, 518.
The case was submitted on briefs.
J. J. Moss, for the plaintiff.
W. E. Kane, for the defendant Dobbins.